Broyles, C. J.
1. The evidence authorized a finding that the offense charged was committed by the defendant in the county of Carroll.
2. The ground of the motion for a new trial, based upon alleged newly discovered evidence, is fatally defective; as ihe newly discovered evidence is that of witnesses, and no affidavits as to their residence, associates, means of knowledge, character, and credibility were adduced. Civil Code (1910), § 6086.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.